                                                                                  FILED
                                                                                ASHEVILT"E, NC

                                                          AUG 2 6 2019
                IN THE UNITED STATES DISTRICT COURT
                                                       u.3. DISTRSCT'COU[3.
           FOR THE WESTERN DISTRICT OF NORTH CAROLINA wlsrrrr  DrsT&tcT sr ,(c
                         ASHEVILLE DIVISION

                          DOCKET NO. I :19-CR-00033

LTNITED STATES OF AMERICA                  )
                                           )     CONSENT ORDER AND
V.                                         )   JUDGMENT OF FORFEITURE
                                           )
TEVIN DEVON HAWK                           )



       WHEREAS, the defendant, TEVIN DEVON HAWK, has entered into a plea
agreement (incorporated by reference herein) with the United States and has
voluntarily pleaded guilty pursuant to Fed. R. Crim. P. I I to one or more criminal
offenses under which forfeiture may be ordered;

       WHEREAS, the defendant and the United States stipulate and agree that the
properly described below constitutes property derived from or traceable to proceeds
of the defendant's offense(s) herein; property involved in the offenses, or any
property traceable to such property; andlor property used in any manner to facilitate
the commission of such offense(s); or substitute property as defined by 21 U.S.C. $
853(p) and Fed. R. Crim. P.32.2(e); and is therefore subject to forfeiture pursuant
to 18 U.S.C. $ 924(d) and 28 U.S.C. 5 2461(c), provided, however, that such
forfeiture is subject to any and all third party claims and interests, pending final
adjudication herein; the defendant waives his interest, if any, in the property and
agrees to the forfeiture of such interest;

        WHEREAS, the defendant herein waives the requirements of Fed. R. Crim.
P . 32.2 regarding notice of the forfeiture in the charging instrument, announcement
of the forfeiture at sentencing, and incorporation of the forfeiture in the judgment
against defendant;

       WHEREAS, pursuant to Fed. R. Crim. P. 32.2(b)( I ) & (cX2), the Court finds
that there is the requisite nexus between the property and the offense(s) to which the
defendant has pleaded guilty;
       WHEREAS, the defendant withdraws any claim previously submitted in
response to an administrative forfeiture or civil forfeiture proceeding conceming any
of the propety described below. If the defendant has not previously submitted such
a claim, the defendant hereby waives all right to do so. If any administrative
forfeiture or civil forleiture proceeding conceming any of the property described
below has previously been stayed, the defendant hereby consents to a lifting of the
stay and consents to forfeiture;

       WHEREAS, the undersigned United States Magistrate Judge is authorized to
enter this Order by the previous Order of this Court No. 3:05MC302-C (September
8, 2005);

     NOW, THEREFORE, IT IS HEREBY ORDERED THAT the foilowing
property is forfeited to the United States:

          o   Taurus Millennium G2 PT-111, 9mm caliber pistol, bearing serial
              number TKS12622, with ammunition.

       The United States Marshal and/or other properly custodian for                  the
investigative agency is authorized to take possession and maintain custody of the
above-described tangible property.

       If and to tlre extent required by Fed. R. Crim. p. 32.2(b)(6),21 U.S.C. $
853(n), and/or other applicable law, the United States shall publish notice and
provide direct written notice of this forfeiture.

       As to any firearms and/or arrrrunition listed above and/or in the charging
instrument, defendant consents lo disposal by federal, state, or local law enforcement
autl.rorities upon such legal process as they, in their sole discretion, deem to be
legally sufficient, and waives any and all right to further notice of such process or
sucl-r destruction.


      Any person, other than the defendant, asserting any legal interest in the
propefty may, within thirly days of the publication of notice or the receipt of notice,
whichever is earlier, petition the couft for a hearing to ad.judicate the validity of the
a lleged intelesr.




                                           2
       Pursuant to Fed. R. Crirn. P. 32.2(b)(3), upon entry of this Order of Forfeiture,
the United States Attorney's Office is authorized to conduct any discovery needed
to identify, locate or dispose of the property, including depositions, interrogatories,
requests for production of documents and to issue subpoenas, pursuant to Fed. R.
Civ. P.45.

       Following the Courl's disposition of all timely petitions filed, a final order of
forfeiture shall be entered, as provided by Fed. R. Crim. P.32.2(c)(2). If no third
parly files a timely petition, this order shall become the final order and judgment of
forfeiture, as provided by Fed. R. Crim. P.32.2(c)(2), and the United States shall
have clear title to the prope(y and shall dispose of the property according to law.
Pursuant to Fed. R. Crim. P. 32.2(bX4XA), the defendant consents that this order
shall be final as to defendant upon filing.

SO AGREED:




  NATHAN D.I-ETZRING
Assistant United States Attomev


                                               fr-rc
Defendant




MEGffANN K. BURKE
Attorney for Defendant
                                                                         i>
                                           Signed:   ey{4                 2019




                                           W. CARLETON M           CALF
                                           United States Masi      te Judge
                                           Westem District


                                           3
